Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
                                                Remarks
This Office Action fully acknowledges Applicant’s remarks filed on December 1st, 2021.  Claims 1-60 are pending.  Claims 10-57 are withdrawn from consideration. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al. (US 2011/0251075), hereafter McDevitt, in view of Levin et al. (US 2009/0239257), hereafter Levine, and in view of Kim et al. (US 2015/0204785), hereafter Kim, and in view of Wu et al. (US 2009/0170186), hereafter Wu.
McDevitt discloses a system for analyzing bodily fluids (abstract).  With regard to claims 1 and 58,McDevitt discloses a test device from imaging blood cells in a blood sample, wherein the test device comprises a housing comprising a sample entry port for receiving the blood sample (with the micropuncture device and item ‘A’), a sample receiving chamber (comprising the filter and item ‘B’) that is fluidically coupled to the 
With regards to claims 1 and 58, while McDevitt discloses providing a sample volume by way of a number of formed cavities (see features 230, par. [0121], figs. 2&3, for example), McDevitt does not specifically disclose that the sample testing conduit comprises (iii) a plurality of spacer elements, as claimed. With regard to claim 4, 
Further, if the CCD imager of McDevitt (which may be integrated within the transparent layer, as seen in pars.[0123,0130]) is not taken as providing an imager chip comprising a substrate and a photosensitive surface of an integrated circuit, as in cls. 1 and 58, than such a modification would have been obvious to one of ordinary skill in the art.
With regards to claims 1 and 58, McDevitt does not specifically disclose that the photosensitive surface is coated with one or more transparent layers facing the sample testing conduit wherein the one or more layers have a thickness of no more than half a width of a pixel of the photosensitive surface.

With regard to claims 2 and 59, McDevitt does not specifically disclose that at least one of items (i) and (ii) is deformable as claimed therein.
With regard to claims 3 and 60, McDevitt does not specifically disclose that at least one of items (i) and (ii) is rigid as claimed therein.
Levine discloses an apparatus for analyzing individual cells or particulates (abstract).  Levine discloses that the sample testing conduit includes (iii) separators 26 as a plurality of spacer elements having an average spacer height and disposed between the planar member and the transparent planar member to form a chamber having an average height 28 between a planar member (herein, the first panel 12) and a transparent planar member (herein, the second panel 16), wherein both panels are sufficiently transparent (pars. [0024-0026], figs. 1-4), for example). Further, as in claim 
It would have been obvious to one of ordinary skill in the art to modify McDevitt by way of Levine who discloses it is known to provide a sample volume by way of a plurality of spacer elements provided as claimed, wherein such modification is seen as analogous means to provide a sample volume that would have a reasonable expectation of success in a likewise device for optically assessing blood/components in particular regions.
Further, it would have been obvious to one of ordinary skill in the art to modify McDevit to provide that the plurality of spacer elements are deformable as in claim 2/59, and the transparent planar member is rigid as in claim 3/60 (as discussed above, it is further noted that Levine discloses the reverse arrangement where the transparent planar member is deformable as in claim 2/59, and the separators are rigid as in claim 
Kim discloses a polyimide substrate 34 and a photosensitive surface as the image sensor 2 which is a CMOS sensor with picture elements 5 that is wirebonded at the bonding pad section 7 to present an imaging integrated circuit formed on the substrate, wherein plurality of wells 10 for biological samples in the storage sections 8 are provided, and an interference filter 3 provided directly to the photosensitive surface to avoid unwanted excitation light (pars. [0023,0026,0038,0042], figs. 4C&5B, for example).  Kim further discloses that the image sensor has pixel elements sized 7.5 micrometers x 7.5 micrometers (par. [0048], for example).
It would have been obvious to one of ordinary skill in the art to modify McDevitt provide that the imager chip comprises a substrate and photosensitive surface wirebonded at the bonding pad section to present an imaging integrated circuit formed on the substrate such as taught by Kim in order provide an optical detection assembly that is cooperatively integrated with the assay wells for the particular and highly sensitive optical interrogation of the biological samples, as likewise desired in McDevitt (see pars. [0022,0142], for example).


Wu discloses an optical image-driven light induced DEP apparatus wherein the photoconductive film/photosensitive surface is protected by a 20nanometer thick layer of silicon nitride (pars.[0136,0185], for example). 
It would have been obvious to one of ordinary skill in the art to modify McDevitt/Kim to provide that the photosensitive surface is coated with one or more transparent layers facing the sample testing conduit wherein the one or more layers have a thickness of no more than half a width of a pixel of the photosensitive surface such as taught by Wu in order to provide a layer for protecting the principal photosensitive layer, and wherein McDevitt likewise discloses the optical detector may be integrated within the bottom transparent layer 220, wherein the bottom transparent layer is made of silicon nitride, as providing a suitable material with optical transmissivity for the optical interrogation and reception therethough to the photosensitive surface(pars. [0123,0130], for example).  It is also seen that a 20nm thickness of silicon nitride is not more than half the width of the pixels given by Kim who’s provided dimension to the pixels of the photosensitive surface are  7.5micrometers wide (providing 3.75micrometers for their half width) (par. [0048] of Kim, for example).



Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt in view of Levine, Kim, and Wu as applied to claims 1-4, 7-9, and 58-60 above, and further in view of Squicciarini (US 2007/0213590).
McDevitt/Levine/Kim/Wu does not specifically disclose an array of pixels comprising at least 5 mega pixel resolution with at least a 150 ppi pixel density, and wherein each pixel of the array has an area of less than about two square micrometers.
Squicciarini discloses an apparatus for examining, visualizing, and diagnosing abnormalities in biological samples (abstract).  Squicciarini discloses utilizing an image sensor chip that has 5 mega-pixel and above resolution with at least 150 ppi pixel density and each pixel of the array has an area of less than about two square micrometers (provision to 400,000 pixels across a size of 1/6inch chip or smaller) (par. [0069], for example).
It would have been obvious to one of ordinary skill in the art to modify McDevitt/Levine/Kim/Wu to utilize a photosensitive surface comprising an array of pixels comprising at least 5 mega pixel resolution with at least 150 ppi pixel density and wherein each pixel of the array has an area of less than about two square micrometers such as taught by Squicciarini in order to provide an imager that is higher resolution to more accurately assess and view the sample under investigation.

Response to Arguments
Applicant's arguments filed December 1st, 2021 have been fully considered but they are not persuasive.
With regards to claims 1-4, 7-9 and 58-60 rejected under 35 USC 103 over McDevitt in view of Levine, Kim, and Wu, Applicant traverses the rejection.
Applicant asserts that Examiner does not apply Levine to independent claims 1 and 58.
Examiner asserts that pages 5-7 of the prior Office Action mailed on August 31st, 2022 clearly discuss that the disclosure of Levine is relied upon as a secondary piece of prior art for the teachings of the sample conduit comprising a plurality of spacers as claimed in independent claims 1 and 58. 
 Levine is also utilized in further dependent claims 2/59 and 3/60 as discussed in the prior Office Action.

Applicant further traverses the analysis and conclusion of obviousness and submits that a prima face case of obviousness of claims 1 and 58 over McDevitt in view of Kim and Wu does not exist.
Applicant asserts that McDevitt does not disclose or suggest devices for imaging blood cells.  Applicant asserts that McDevitt discloses sensor arrays holding analyte-sensitive particles or receptors which create an optical signal upon binding to the analyte.
Applicant asserts that the detection in McDevitt is based on optical detection and characteristics of the sensor particles but it is not based on imaging of blood cells.

The claims do not necessitate particular imaging steps of blood cells and McDevitt provides to disclose a commensurately structured and arranged device as in claims 1 and 58 (as modified by the cited prior art).  
Further, it is noted that McDevitt discloses a likewise imaging element by way of a CCD imager (see pars. [0019,0022,0116,0142], which also coincides with the chosen imager element as in Applicant’s own specification (see pars. [0068,0142], for example, of Applicant’s pre-grant publication US 2019/0054466), wherein the CCD imager of McDevitt is clearly fully capable of imaging prospective blood cells.
Additionally, as seen in figs. 2&3, for example, McDevitt provides a lensless imaging chamber.

Applicant further asserts that Kim does not describe or suggest lensless imaging of blood cells.
Examiner asserts those arguments as discussed above with respect to the process recitations not claimed and not attributed patentable weight in device claims, and adds that Kim has not been relied upon for disclosure of lensless imaging or a lensless imaging chabmer.  



Applicant further asserts that Wu does not describe or suggest lensless imaging of blood cells.  Applicant asserts that Wu is drawn to an OET device for manipulation of particles and cells, and the OET device comprises a planar liquid-filled structure having one or more portions which are photoconductive to convert incoming light to a change in the electric field pattern.  
Applicant further asserts that Wu discloses that the OET includes microscopic imagers, but none of the microscopic imagers described in Wu are lensless.
Examiner reiterates those remarks made above in this regard with respect to the lack of required imaging processing steps with respect to blood cells and that the prior art of Wu has not been relied upon for lensless imaging.
Examiner further asserts that Wu is drawn to analogous prior art to that of McDevitt in terms of optical imaging application, wherein McDevitt is clearly concerned with optical imaging as discussed above.  Additional considerations are made with respect to the teachings of McDevitt in view of Wu as discussed below as well.
In addition to electrical manipulation by virtually-formed electrodes, Wu also discloses that the photosensitive surface 24 provides for receiving/capturing two-
It is seen by this that it would have been obvious to apply a thin layer of silicon nitride to the photosensitive surface of the imager element of McDevitt/Kim in order to provide suitable protection to the photosensitive layer by way of a silicon nitride thin coating.
By this, it is maintained that it would have been obvious to one of ordinary skill in the art to modify McDevitt/Kim to provide that the photosensitive surface is coated with one or more transparent layers facing the sample testing conduit wherein the one or more layers have a thickness of no more than half a width of a pixel of the photosensitive surface such as taught by Wu in order to provide a layer for protecting the photosensitive layer.
Furthermore to the above, McDevitt likewise discloses the optical detector may be integrated within the bottom transparent layer 220, wherein McDevitt also discloses that the bottom transparent layer is made of silicon nitride, which provides a suitable material for an optical window with optical transmissivity for the optical interrogation and reception therethrough to the photosensitive surface(pars. [0123,0130], for example). 
 It is also seen that a 20nm thickness of silicon nitride is not more than half the width of the pixels given by Kim who’s provided dimension to the pixels of the photosensitive surface are  7.5micrometers wide (providing 3.75micrometers for their half width) (par. [0048] of Kim, for example).

.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798